Title: Rufus King to John Adams, 5 May 1786
From: King, Rufus
To: Adams, John


          
            
              Sir
            
            

              New York

              5 May 1786
            
          

          It has undoubtedly been said in England that the act of congress of
            the 15. of February relative to the federal Revenues, is full proof that the united
            States are in the utmost confusion, and that the Union is nearly dissolved—ignorant as
            the People of England still are of the Genius and Temper of the Citizens of America, it
            will not be extraordinary that such Opinions should be fondly embraced—when in fact the
            Resolutions, to which they refer to establish the Justice of their conclusions, have
            produced measures the reverse of their expectations, and most salutary in favor of our
            union—If the people are truly informed of their situation, they will eventually acceed
            to such measures as will best secure their Freedom and Honor—Rhode Island, which had
            continued five Years in opposition to the system of a general impost upon the Terms
            recommended by Congress passed an act agreeing to the system in consequence of the Act
            of congress of the 15. of Feb.; Georgia has likewise made the Grant, and Maryland has
            acceeded—New York has passed an act upon the subject within a few days; it has not been
            before congress, but if I have heard it truly recited, it is imperfect—However as twelve
            States have made the Grant to the acceptation of Congress, I think there can be little
            Doubt, but that the next Assembly of New York will fully acceed to the system, and
            thereby authorise the commencement of a plan of Revenue substantial &
            productive—
          that there exists a criminal neglect in several of the states in
            their most important Duties to the confederacy cannot be denied,—I hope a reform will
            take place—the People generally through the confederacy remark that we are at a
            crisis—our Finances are not on that firm basis, which the Riches of our country will
            authorise without Danger to the liberties of the Citizens—our commerce is almost ruined,
            because Jealousies of an unwarrantable nature have been dessiminated through the more
            southern states—But there is good reason to expect that our Finances will be
            strengthened, and made certain—and a proposition has originated in Virginia, for a
            convention of Delegates, in September, from the several States to agree on Such
            commercial regulations as shall extend the american navigation & promote the
            Trade of the Union—the most important states have already appointed Delegates for this
            purpose, to assemble in Maryland and if any thing can be concluded from the general
            Reputation of the Delegates already appointed, there is reason to hope that wisdom will
            govern their Deliberations, and that their Result will produce an union of Opinions on
            the subject of Commercial Regulations through all the States—
          the situation we are in with the Barbary powers is a great
            discouragement to certain Branches of trade; Wheat may be shipped from America cheaper
            than has been the case for many years—Produce of all sorts has greatly fallen in its
            price—but it is difficult to persuade our Seaman to navigate unarmed vessels on those
            Seas where the Barbary corsairs cruize—the consequence is, that even our own merchants
            charter foreign Vessels which are protected from the Barbary Cruizers, to carry our
            produce to Market—we are in anxious expectation of the issue of the Barbary
            negotiations—every one wishes the abilities of our Country were more adequate to an
            effectual Bribery of these powers than they are; and my own wish, always has been, that
            the small sum dedicated for these negotiations, had been put into abler hands than those
            of Mr. Lamb; but I suppose a better character would not be
            obtained by the commissioners when he was authorised—
          the arrets of the French King, relative to the cod Fishery, will
            very materially affect our Eastern Brethren—the difference of 15 Livres the Quintal on
            the west India Fish destroys all competition. Add this farther circumstance concerning
            the west india Trade from the Eastern States—you very well know that we took from the
            Islands large quantities of Molasses at a very low price, and distilled it
            into Rum with a hansome profit—since the war the French Merchants & Planters
            have gone into the business of Distilling their molasses, of consequence they have
            increased the price; and so considerably as to affect the Profits of our
            Distillation—For all these disadvantages to which our commerce is exposed there is a
            full remedy in the power of the States—that remedy you long since have discovered and
            repetedly recommended—I hope the proper measures will be agreed to—these inconveniencies
            will urge & their adoption; and in this view are far from disagreable—they will
            teach america, what he has to learn, that her Honor, prosperity, Riches, &
            Glory, must depend upon herself—
          I pray God that the day may soon arrive when all our fellow
            Citizens may see this subject in the same light that you do.—when this is the case,
            their natural good sense will dictate the necessary measures—
          with perfect respect I have the honor to be, Sir, your obt. & very hble servt.

          
            
              Rufus King
            
          
        